In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  14-­‐‑1049  
BRUCE  CARNEIL  WEBSTER,  
                                                           Petitioner-­‐‑Appellant,  
                                          v.  

JOHN  F.  CARAWAY,  Warden,  United  States  Penitentiary,  Terre  
Haute,  
                                           Respondent-­‐‑Appellee.  
                           ____________________  

          Appeal  from  the  United  States  District  Court  for  the  
            Southern  District  of  Indiana,  Terre  Haute  Division.  
        No.  2:12-­‐‑cv-­‐‑86-­‐‑WTL-­‐‑WGH  —  William  T.  Lawrence,  Judge.  
                           ____________________  

        ARGUED  JULY  24,  2014  —  DECIDED  AUGUST  1,  2014  
                    ____________________  

    Before  BAUER,  EASTERBROOK,  and  SYKES,  Circuit  Judges.  
     EASTERBROOK,  Circuit  Judge.  Bruce  Webster  was  convicted  
of  a  federal  capital  offense  and  sentenced  to  death.  Details  of  
the  crime,  which  do  not  matter  for  current  purposes,  may  be  
found  in  United  States  v.  Webster,  392  F.3d  787  (5th  Cir.  2004)  
(direct  appeal),  and  United  States  v.  Webster,  421  F.3d  308  (5th  
Cir.   2005)   (28   U.S.C.   §2255).   The   Fifth   Circuit   also   denied  
Webster’s  application  for  permission  to  pursue  a  second  col-­‐‑
2                                                                  No.  14-­‐‑1049  

lateral  attack.  In  re  Webster,  605  F.3d  256  (5th  Cir.  2010).  Hav-­‐‑
ing   exhausted   his   opportunities   within   the   Fifth   Circuit,  
where  the  crime  and  trial  occurred,  Webster  asked  for  collat-­‐‑
eral   relief   under   28   U.S.C.   §2241   in   the   Southern   District   of  
Indiana,  where  he  is  confined.  
      Webster’s   guilt,   and   the   heinousness   of   his   acts,   are   un-­‐‑
contested.   He   sought   to   persuade   a   jury,   the   district   judge,  
and   the   judges   of   the   Fifth   Circuit   that   he   is   not   death-­‐‑
eligible  because  he  is  mentally  retarded.  The  Supreme  Court  
held  in  Atkins  v.  Virginia,  536  U.S.  304  (2002),  that  the  Consti-­‐‑
tution  forbids  the  execution  of  persons  who  are  retarded  or  
unable   to   understand   what   capital   punishment   means   and  
why  they  have  been  sentenced  to  die.  See  also  Hall  v.  Florida,  
134   S.   Ct.   1986   (2014).   Webster   did   not   need   to   rely   on   the  
Constitution,  however,  for  he  has  the  protection  of  a  federal  
statute:  “A  sentence  of  death  shall  not  be  carried  out  upon  a  
person   who   is   mentally   retarded.   A   sentence   of   death   shall  
not  be  carried  out  upon  a  person  who,  as  a  result  of  mental  
disability,  lacks  the  mental  capacity  to  understand  the  death  
penalty  and  why  it  was  imposed  on  that  person.”  18  U.S.C.  
§3596(c).  At  trial  Webster  introduced  evidence  from  multiple  
experts  who  concluded  that  his  IQ  is  less  than  70  and  that  he  
is   retarded.   The   prosecutor   responded   with   evidence   from  
other   experts   who   concluded   that   Webster   is   not   retarded  
and  was  malingering  in  an  effort  to  evade  punishment.  The  
jury   sided   with   the   prosecution,   the   judge   sentenced   Web-­‐‑
ster  to  death,  and  the  Fifth  Circuit  held  both  on  direct  appeal  
and   in   a   collateral   attack   under   §2255   that   ample   evidence  
supports   this   decision.   (Webster   does   not   argue   that   he   is  
unable   to   understand   the   concept   of   capital   punishment   or  
why  he  has  received  that  sentence.)  
No.  14-­‐‑1049                                                                3  

    In  the  current  proceeding  Webster  does  not  contend  that  
the   law—or   his   mental   condition—has   changed   since   the  
Fifth   Circuit’s   decisions   on   direct   and   collateral   review.   In-­‐‑
stead   he   contends   that   he   has   new   evidence   bearing   on   the  
question  that  the  jury  decided  adversely  to  him.  His  current  
legal  team  has  acquired  records  that  the  Social  Security  Ad-­‐‑
ministration  created  when  he  applied  for  disability  benefits.  
The   SSA   sent   him   to   see   a   psychologist,   who   administered  
an  IQ  test  that  produced  a  score  under  60.  This  psychologist,  
plus  two  consulting  physicians,  concluded  that  he  is  retard-­‐‑
ed.   The   SSA   nonetheless   classified   him   as   not   disabled.   He  
contends  that  the  three  medical  reports  could  have  changed  
the   outcome   of   the   trial,   since   the   Social   Security   proceed-­‐‑
ings  predated  the  crime  of  which  he  stands  convicted—and  
therefore,   his   lawyers   insist,   occurred   before   he   had   an   in-­‐‑
centive  to  deceive  people  about  his  mental  condition.  
     But   the   district   court   dismissed   the   §2241   petition   with-­‐‑
out   a   hearing,   ruling   that   it   is   blocked   by   §2255(e),   which  
reads:  “An  application  for  a  writ  of  habeas  corpus  in  behalf  
of  a  prisoner  who  is  authorized  to  apply  for  relief  by  motion  
pursuant  to  this  section,  shall  not  be  entertained  …  unless  it  
also  appears  that  the  remedy  by  motion  is  inadequate  or  in-­‐‑
effective   to   test   the   legality   of   his   detention.”   The   district  
judge   saw   nothing   “inadequate   or   ineffective”   about   §2255,  
which  Webster  had  been  able  to  use  to  obtain  a  decision  by  
the  Fifth  Circuit  about  his  mental  condition.  Webster  v.  Lock-­‐‑
ett,  2013  U.S.  Dist.  LEXIS  161375  (S.D.  Ind.  Nov.  13,  2013).  The  
judge   thought   that   a   prisoner’s   own   failure   to   present   evi-­‐‑
dence  does  not  demonstrate  statutory  inadequacy  or  ineffec-­‐‑
tiveness.  
4                                                                  No.  14-­‐‑1049  

    We   agree   with   that   conclusion.   Taken   in   the   light   most  
favorable   to   Webster—which   is   to   say,   on   the   assumption  
that  the  evidence  is  “newly  discovered”  and  might  have  af-­‐‑
fected   the   jury’s   evaluation—the   arguments   now   presented  
tend   to   impugn   the   effectiveness   of   Webster’s   former   law-­‐‑
yers   but   not   of   §2255.   The   trial,   the   direct   appeal,   and   the  
proceeding  under  §2255  offered  opportunities  to  use  the  ev-­‐‑
idence   that   Webster   now   seeks   to   present.   That   Webster’s  
legal  team  did  not  take  (full)  advantage  of  those  opportuni-­‐‑
ties  does  not  demonstrate  a  flaw  in  the  statute.  
     No  court  of  appeals  has  deemed  §2255  “inadequate  or  in-­‐‑
effective”   just   because   counsel   failed   to   take   maximum   ad-­‐‑
vantage   of   the   opportunity   it   extends.   To   get   anywhere,  
Webster  must  persuade  us  not  only  to  break  new  ground  but  
also   to   hold   that   the   changes   to   §2255   made   in   1996   by   the  
Antiterrorism  and  Effective  Death  Penalty  Act—and  particu-­‐‑
larly  the  addition  of  §2255(h),  which  limits  second  or  succes-­‐‑
sive  petitions  to  those  that  satisfy  a  short  list  of  conditions—
made  §2255  ineffective.  In  other  words,  he  must  persuade  us  
that  the  AEDPA  is  self-­‐‑negating,  that  by  restricting  the  num-­‐‑
ber  of  §2255  petitions  Congress  indirectly  authorized  an  un-­‐‑
limited  number  of  §2241  petitions  seeking  the  same  relief.  At  
oral   argument,   Webster’s   counsel   was   explicit:   He   asked   us  
to  apply  pre-­‐‑1996  law  and  to  hold  that  an  additional  collat-­‐‑
eral   attack   is   proper   whenever   the   prisoner   does   not   abuse  
the   writ.   That   would   write   §2255(h)   and   28   U.S.C.   §2244(b)  
out   of   the   United   States   Code.   Yet   courts   do   not   interpret  
statutes  to  make  revisions  self-­‐‑cancelling.  We  have  held  that  
§2255(h)  does  not  make  §2255  as  a  whole  inadequate  or  inef-­‐‑
fective.   See   Unthank   v.   Jett,   549   F.3d   534,   535–36   (7th   Cir.  
2008);  Taylor  v.  Gilkey,  314  F.3d  832,  835  (7th  Cir.  2002).  Web-­‐‑
ster  does  not  persuade  us  to  change  course.  
No.  14-­‐‑1049                                                                  5  

      Our   decisions   in   In   re   Davenport,   147   F.3d   605   (7th   Cir.  
1998),   and   Brown   v.   Caraway,   719   F.3d   583   (7th   Cir.   2013),  
discuss   the   circumstances   that   may   justify   a   federal   prison-­‐‑
er’s  use  of  §2241  to  test  the  validity  of  his  conviction  or  sen-­‐‑
tence.  When  a  change  of  law,  retroactively  applicable,  shows  
that  the  prisoner  did  not  commit  a  crime  or  has  received  an  
illegally   high   sentence,   §2241   is   available   if   it   otherwise  
would  be  impossible  to  implement  the  Supreme  Court’s  in-­‐‑
tervening   decision.   Section   2255(h)   allows   for   a   new   round  
of   collateral   review   in   response   to   retroactive   constitutional  
decisions,   but   Congress   did   not   appear   to   contemplate   the  
possibility  of  retroactive  statutory  decisions  that  show  a  pris-­‐‑
oner’s   innocence.   That’s   the   flaw   that   Davenport   and   Brown  
see  as  justification  for  invoking  §2241.  
     Davenport  and  its  successors  conclude  that  §2241  is  avail-­‐‑
able   to   provide   the   full   retroactive   effect   contemplated   by  
the   Supreme   Court.   But   Webster   is   not   the   beneficiary   of   a  
retroactive   decision   that   cannot   be   implemented   except  
through   §2241.   There   has   been   no   change   of   law;   §3596(c)  
predates  his  crime  and  trial.  Nor  does  Webster  contend  that  
his   mental   condition   has   changed.   Instead   he   wants   to   use  
§2241  to  make  a  better  factual  record  and  to  place  his  argu-­‐‑
ments   before   a   different   circuit,   hoping   for   a   better   result.  
These   desires,   understandable   as   they   are,   do   not   call   into  
question  the  adequacy  or  effectiveness  of  §2255.  
     For  what  little  it  is  worth  given  this  legal  conclusion,  we  
add   that   the   evidence   that   Webster   wants   to   introduce   can-­‐‑
not   helpfully   be   called   “newly   discovered.”   Webster   has  
long  known  of  it,  or  readily  could  have  discovered  it.  It  con-­‐‑
cerns  his  own  application  for  Social  Security  disability  bene-­‐‑
fits.  He  knew  about  that;  his  lawyer  at  trial  knew  about  it  too  
6                                                                    No.  14-­‐‑1049  

(his   mother   mentioned   the   subject   during   her   testimony);  
and   it   would   have   been   possible   to   retrieve   the   records   in  
time  for  use  during  the  trial  and  §2255  proceeding.  
      Webster’s  current  legal  team  asserts  that  his  former  law-­‐‑
yer  was  stonewalled  when  trying  to  obtain  these  records,  but  
that   is   not   what   the   former   lawyer   himself   said.   He   related  
that   he   asked   the   Social   Security   Administration   for   Web-­‐‑
ster’s  records  but  lacks  any  memory  of  a  response  and  there-­‐‑
fore  assumes  that  he  must  have  been  denied  access.  Yet  that  
assumption   is   unfounded.   Former   counsel   did   not   produce  
his   file   (he   says   that   he   no   longer   has   it)   and   therefore   did  
not  have  any  records  about  the  request  (if  any)  and  response  
(if   any);   he   has   only   a   lack   of   recollection   to   go   on.   That’s  
pretty   weak.   One   sensible   inference   would   be   that   former  
counsel,  or  an  investigator  on  his  behalf,  simply  did  not  fol-­‐‑
low  through.  Current  counsel  obtained  the  records  less  than  
four   months   after   asking,   even   though   the   disability   case   is  
an   old   one   and   many   records   had   been   sent   to   long-­‐‑term  
storage.  None  of  the  difficulties  (if  there  were  any)  that  orig-­‐‑
inal  counsel  encountered  can  be  blamed  on  §2255.  
      Nor   would   the   Social   Security   records   facilitate   a   new  
line  of  defense.  Webster’s  trial  counsel  had,  and  introduced,  
other   medical   records   in   which   physicians   diagnosed   retar-­‐‑
dation  before  the  murder.  These  records  enabled  him  to  ask  
the  jury  to  infer  that  he  had  not  started  trying  to  deceive  ex-­‐‑
aminers   after   the   prosecution   began.   The   prosecutor   could  
and   did   reply   that   Webster   had   reasons   other   than   a   desire  
to   avoid   the   death   penalty   to   minimize   his   mental   abilities.  
Trying   to   obtain   disability   benefits   would   have   been   one  
such  reason,  so  the  evidence  that  current  counsel  now  wants  
No.  14-­‐‑1049                                                                  7  

to  use  could  have  been  subject  to  much  the  same  response  as  
the  prosecutor  made  to  the  records  introduced  at  sentencing.  
      But   we   have   not   set   out   to   decide   what   effect   the   SSA  
records  might  have  had  in  the  hands  of  a  top-­‐‑notch  lawyer;  
it   is   enough   to   conclude   that   the   to-­‐‑and-­‐‑fro   between   the  
prosecutor  and  Webster’s  current  legal  team  does  not  hint  at  
a  structural  problem  in  §2255,  so  §2255(e)  disallows  the  use  
of  §2241  to  get  a  fresh  decision.  
     Before   we   close,   we   must   consider   whether   the   district  
court  entered  the  proper  judgment.  The  court  dismissed  the  
§2241   petition   with   prejudice.   That’s   the   right   step   if   the  
court   had   subject-­‐‑matter   jurisdiction.   Yet   several   circuits  
have   held   that   §2255(e)   limits   the   federal   courts’   subject-­‐‑
matter   jurisdiction.   See   Williams   v.   Warden,   713   F.3d   1332,  
1337–40  (11th  Cir.  2013)  (collecting  cases).  The  Eleventh  Cir-­‐‑
cuit  treated  us  as  reaching  a  contrary  conclusion  in  Brown  v.  
Rios,   696   F.3d   638   (7th   Cir.   2012),   but   discounted   that   deci-­‐‑
sion  on  the  ground  that  the  court  had  “simply  accepted  the  
government’s  concession”  (id.  at  1340  n.1)—which  would  be  
an   improper   way   to   address   a   jurisdictional   issue.   See   also  
Sperberg   v.   Marberry,   381   Fed.   App’x   602   (7th   Cir.   2010)  
(nonprecedential)   (“[w]hether   the   proceeding   is   allowable  
under  §2255(e)  is  a  question  on  the  merits;  it  does  not  affect  
subject-­‐‑matter   jurisdiction.”).   In   light   of   Williams   we   have  
taken  a  fresh  look  at  the  issue  and  once  more  conclude  that  
§2255(e)  does  not  curtail  subject-­‐‑matter  jurisdiction.  
     Here  is  its  language  again:  “An  application  for  a  writ  of  
habeas   corpus   in   behalf   of   a   prisoner   who   is   authorized   to  
apply  for  relief  by  motion  pursuant  to  this  section,  shall  not  
be   entertained   …   unless   it   also   appears   that   the   remedy   by  
motion  is  inadequate  or  ineffective  to  test  the  legality  of  his  
8                                                                No.  14-­‐‑1049  

detention.”  It  does  not  employ  the  word  jurisdiction—nor  is  
§2255  itself  a  jurisdictional  statute.  A  motion  under  §2255  is  
one  in  the  criminal  case,  and  jurisdiction  thus  comes  from  18  
U.S.C.   §3231,   which   supplies   subject-­‐‑matter   jurisdiction   in  
all   federal   criminal   prosecutions.   Section   2255(e)   does   not  
purport  to  contract  that  jurisdiction.  
     Nor   does   §2255(e)   restrict   the   several   sources   of   subject-­‐‑
matter  jurisdiction  available  when  a  federal  prisoner  seeks  a  
writ  of  habeas  corpus.  One  source  is  28  U.S.C.  §1331,  which  
creates  jurisdiction  for  claims  arising  under  federal  law.  An-­‐‑
other   is   28   U.S.C.   §1343(a)(4),   which   deals   with   civil-­‐‑rights  
claims,   of   which   petitions   for   habeas   corpus   are   examples.  
Then  there  is  §2241  itself,  which  appears  to  authorize  federal  
litigation   independent   of   other   statutes   (which,   when   §2241  
was   enacted,   had   amount-­‐‑in-­‐‑controversy   limits   that   could  
have   made   them   unavailable   for   claims   within   its   scope).  
Section   2241(e)   has   two   subdivisions   that   expressly   limit  
subject-­‐‑matter  jurisdiction,  but  neither  applies  to  a  claim  ar-­‐‑
guably   blocked   by   §2255(e).   Because   §2241   itself   tells   us  
when  subject-­‐‑matter  jurisdiction  runs  out,  it  is  inappropriate  
to  infer  additional  limits  from  non-­‐‑jurisdictional  language  in  
a   different   statute.   Arbaugh   v.   Y&H   Corp.,   546   U.S.   500,   516  
(2006),  says  that  if  “Congress  does  not  rank  a  statutory  limi-­‐‑
tation   …   as   jurisdictional,   courts   should   treat   the   limitation  
as  nonjurisdictional”.  See  also,  e.g.,  Gonzalez  v.  Thaler,  132  S.  
Ct.   641,   648   (2012)   (reiterating   this   conclusion).   Section  
2255(e)  sets  a  firm  limit,  to  be  sure,  but  not  one  that  Congress  
has  added  to  the  jurisdictional  ranks.  The  court  has  “adjudi-­‐‑
catory   authority”   (Gonzalez,   132   S.   Ct.   at   648)   to   determine  
whether   §2255   is   inadequate   or   ineffective   in   a   given   situa-­‐‑
tion;  no  more  is  necessary  for  subject-­‐‑matter  jurisdiction.  
No.  14-­‐‑1049                                                                  9  

     Williams   concludes   that   §2255(e)   is   jurisdictional,   never-­‐‑
theless,  because  it  uses  mandatory  language.  An  application  
“shall   not   be   entertained”   unless   a   condition   is   met.   The  
Eleventh   Circuit   wrote   that   it   found   the   limit   jurisdictional  
“[b]ased   on   the   text   alone,   which   speaks   in   imperative  
terms”.   713   F.3d   at   1338.   Yet   the   Supreme   Court   has   held  
that   mandatory   rules   are   not   automatically   jurisdictional.  
Gonzalez  is  one  illustration.  It  holds  that  28  U.S.C.  §2253(c)(3)  
is   not   jurisdictional   even   though   it   includes   the   word  
“shall”.   The   Court   continued:   “calling   a   rule   nonjurisdic-­‐‑
tional  does  not  mean  that  it  is  not  mandatory  or  that  a  timely  
objection  can  be  ignored.  …  This  Court  …  has  long  ‘rejected  
the   notion   that   “all   mandatory   prescriptions,   however   em-­‐‑
phatic,   are   …   properly   typed   jurisdictional.”’”   132   S.   Ct.   at  
651,  quoting  from  Henderson  v.  Shinseki,  131  S.  Ct.  1197,  1205  
(2011),  and  citing  Dolan  v.  United  States,  560  U.S.  605,  611–12  
(2010).  
     The   Court   in   Gonzalez   also   cited   Reed   Elsevier,   Inc.   v.  
Muchnick,  559  U.S.  154  (2010),  which  like  Henderson  and  Do-­‐‑
lan   declined   to   equate   mandatory   rules   with   jurisdictional  
ones.  Reed  Elsevier  concerned  a  portion  of  the  Copyright  Act  
that   made   registration   essential   to   litigation.   A   court   of   ap-­‐‑
peals   held   that   the   mandatory   nature   of   that   condition   on  
judicial   review   made   it   jurisdictional;   the   Justices   unani-­‐‑
mously  disagreed.  We  reached  a  similar  conclusion  in  Minn-­‐‑
Chem,   Inc.   v.   Agrium,   Inc.,   683   F.3d   845   (7th   Cir.   2012)   (en  
banc),   about   language   in   the   Foreign   Trade   Antitrust   Im-­‐‑
provements   Act   providing   that   some   parts   of   the   Sherman  
Antitrust   Act   “shall   not   apply”   to   certain   international  
events.   That   language   stated   a   question   on   the   merits,   we  
held,   and   did   not   contract   subject-­‐‑matter   jurisdiction.   See  
10                                                                 No.  14-­‐‑1049  

also   Morrison   v.   National   Australia   Bank   Ltd.,   561   U.S.   247,  
253–54  (2010).  
      Two  more  examples  of  mandatory  but  non-­‐‑jurisdictional  
rules.   A   bankruptcy   court   can   extend   the   time   for   objection  
to   discharge   if   and   only   if   the   motion   for   additional   time   is  
filed  within  60  days  of  the  creditors’  meeting.  A  court  of  ap-­‐‑
peals  treated  the  mandatory  nature  of  this  rule  as  a  jurisdic-­‐‑
tional   limit;   the   Supreme   Court   held   otherwise.   Kontrick   v.  
Ryan,   540   U.S.   443   (2004).   Our   other   example   is   Eberhart   v.  
United  States,  546  U.S.  12  (2005).  Criminal  defendants  are  en-­‐‑
titled  to  move  for  new  trials,  but  the  time  available  to  do  so  
is  limited—and  at  the  time  that  limit  could  not  be  extended.  
Fed.  R.  Crim.  P.  33,  45(b)(2).  The  Supreme  Court  twice  treat-­‐‑
ed   the   mandatory   nature   of   this   rule   as   a   jurisdictional   re-­‐‑
striction.   United   States   v.   Robinson,   361   U.S.   220,   229   (1960);  
United   States   v.   Smith,   331   U.S.   469,   474   &   n.2   (1947).   But  
Eberhart   disapproves   Robinson   and   Smith   to   the   extent   that  
they   equate   “mandatory”   rules   with   “jurisdictional”   ones.  
Eberhart  classified  the  time  limits  as  among  the  many  claims-­‐‑
processing  rules  that  shape  the  course  of  litigation  but  can  be  
waived  or  forfeited.  
     The   United   States   Code   is   jam-­‐‑packed   with   imperative  
language.   Rules   of   law   tell   litigants,   and   courts,   what   must  
be   done.   These   rules   are   enforced   when   their   beneficiaries  
invoke   them.   If   they   are   also   treated   as   jurisdictional,   how-­‐‑
ever,   then   courts   must   raise   the   subject   on   their   own,   even  
when  litigants  choose  to  waive  or  forfeit  their  rights.  Declar-­‐‑
ing   a   rule   to   be   “jurisdictional”   not   only   makes   extra   work  
for  judges  but  also  creates  a  prospect  that  the  time  and  ener-­‐‑
gy   invested   in   a   case   will   prove   to   be   wasted,   when   an   ap-­‐‑
pellate  court  dismisses  the  suit  or  directs  the  litigants  to  start  
No.  14-­‐‑1049                                                             11  

over.  Curtailing  the  need  for  judges  to  resolve  issues  on  their  
own  initiative,  and  the  risk  that  both  private  and  judicial  ef-­‐‑
forts   will   be   squandered,   are   the   principal   reasons   why   the  
Supreme   Court   has   insisted   in   recent   years   that   very   few  
rules  be  treated  as  jurisdictional.  See,  e.g.,  Gonzalez,  132  S.  Ct.  
at  647–48.  
      The  text  of  §2255(e)  does  not  suggest  to  us  that  Congress  
set   out   to   prevent   the   Attorney   General   from   consenting   to  
collateral  review  under  §2241,  if  the  Executive  Branch  thinks  
that  necessary  to  avert  an  injustice.  We  conclude,  according-­‐‑
ly,   that   §2255(e)   does   not   contract   subject-­‐‑matter   jurisdic-­‐‑
tion—which  means  that  its  benefits  can  be  waived  or  forfeit-­‐‑
ed.   But   in   this   case   the   Attorney   General   has   invoked   his  
right  to  say  “enough  is  enough”  and  to  prevent  an  addition-­‐‑
al  round  of  collateral  review.  The  district  court  had  jurisdic-­‐‑
tion  and  entered  the  proper  kind  of  judgment.  
                                                                  AFFIRMED